Citation Nr: 1646226	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from September 1950 to June 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho; as well as an April 2013 decision/remand by the Board.  In its April 2013 document, the Board addressed the appeals arising from the May 2011 decision by the RO concerning claims for service connection and an increased rating for post traumatic stress disorder (PTSD).  The Board granted service connection for several disabilities, increased the evaluation of the Veteran's PTSD and assumed jurisdiction over an inferred claim of entitlement to TDIU benefits.  The TDIU issue was remanded to the RO for additional development and adjudication.  The RO denied TDIU benefits in a March 2014 rating action, and in April 2014, the Veteran requested a hearing before the Board as to this issue.  In July 2016, the Veteran testified before the undersigned sitting at the RO.  A transcript of the hearing is associated with the claims file.  At his hearing, the Veteran submitted additional evidence accompanied by a waiver of his right to have this evidence initially considered by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).

Also, in July 2014 and October 2016, the Veteran's representative submitted additional pertinent medical evidence, which was not accompanied by a waiver of AOJ consideration.  However, as the Veteran's claims on appeal are being remanded, the AOJ will have an opportunity to review all the newly associated evidence.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review of the Veteran's claims.

The Veteran submitted letters in July 2014 and October 2016 from a physician associated with a Vet Center who opined that the Veteran is unemployable based on his PTSD alone, without providing any rationale.  In the letter submitted in October 2016, the physician stated that he had reviewed the Veteran's current and past records.  The most current Vet Center records in the claims file date from March 2013; therefore, updated Vet Center records must be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(1) (2015).  

In July 2014, the Veteran submitted a treatment record from a private podiatrist, which included an opinion without a clear rationale that residuals of frostbite in the lower extremities prohibit the Veteran from engaging in employment.  On remand, all of the podiatrist's treatment records relating to the Veteran should be sought.  

Finally, the Veteran's VA treatment records were last associated with the claims file in January 2012.  Therefore, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide the names and addresses, with approximate dates of treatment, of all medical care providers, VA and non-VA, who have provided any treatment to him for his service connected disabilities including the Vet Center since March 2013 and from P. R. Burk, D.P.M.  If signed authorizations are received from the Veteran, obtain all outstanding treatment records.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

2.  Obtain copies of all VA treatment records relating to the Veteran since January 2012.  

3.  After the development requested above has been completed and any other development deemed appropriate in light of the treatment records obtained, re-adjudicate the claim.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



